     Case 7:17-cv-07104-KMK-JCM                 Document 65 Filed 11/19/19 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GEORGE CHEN,
                                   Plaintiff,

                             -v-                                 17 Civ. 7104 (KMK) (JCM)



UNITED STATES OF AMERICA,
                                   Defendant.


                    ~ PROTECTIVE ORDER
       Pursuant to the provisions of Rule 26(c) of the Federal Rules of Civil Procedure, the Court

enters this Protective Order, upon the joint request of the parties, for the purposes of assuring the

confidentiality of information that may be disclosed by the parties in the course of discovery

proceedings. The Court, having found that good cause exists for entry of this Protective Order,

HEREBY ORDERS:

        1.     As used in this Order, the term "Protected Information" constitutes any and' all

documents or records, and information contained therein, that contain any confidential,

proprietary, personal, or similar information, including, but not limited to, personal medical,

employment or financial information.

       2.      Information that Plaintiff or the United States deem Protected Information shall be

designated as such in one or more of the following ways:

               a.      Information set forth in a response to an interrogatory may be so designated

by including the words "Protected Information" in the response.
     Case 7:17-cv-07104-KMK-JCM               Document 65 Filed 11/19/19 Page 2 of 8




                b.      Information contained in any document or part thereof may be so

designated by marking the phrase "Protected Information" on the document or record containing

Protected Information prior to the production of such document orrecord.

                c.      Information contained in an answer to any question asked during an oral

deposition may be so designated by a statement made on the record during the course of the

deposition and on the same day that the answer is given or, at any point after receiving the

transcript of the deposition, by giving written notice to counsel for the opposing party of the page

and line numbers designated as "Protected Information."

        3.      Any party who contests the designation of a document, record, or other

information as Protected Information shall provide the producing party written notice of its

challenge. If the parties cannot resolve this dispute, they shall follow the Federal Rules of Civil

Procedure, the Local Civil Rules for the United States District Courts for the Southern and

Eastern Districts of New York, the individual practices of the Court, and/or any court orders for

addressing discovery disputes. Failure to challenge a designation immediately does not waive a

party's ability to bring a later challenge.

        4.      Except as provided in this Order, all Protected Information produced or exchanged

pursuant to this Order shall be used solely for the purposes of this action and for no other purpose

whatsoever, and shall not be published to the general public in any form, or otherwise disclosed,

disseminated, or transmitted to any person, entity, or organization, except in accordance with the

terms of this Order.

        5.      Protected Information may be disclosed only to the following QualifiedPersons:

                a.      Attorneys for the United States, and any support staff or other employees of

the United States or attorneys of record who are assisting in the defense of this action;




                                                  2
     Case 7:17-cv-07104-KMK-JCM              Document 65 Filed 11/19/19 Page 3 of 8




               b.      Plaintiff, attorneys for Plaintiff, and any support staff or other employees of

attorneys of record for Plaintiff who are assisting in the maintenance of this action;

               c.      Witnesses who are or may be deposed in this action (and their counsel), to

the extent the witnesses' testimony may relate to Protected Information;

               d.      Experts or consultants retained or consulted for this action by counsel to a

party, and any support staff or other employees for such experts or consultants who are assisting in

the expert's work for this action;

               e.      Court reporters, videographers or stenographers engaged to record

deposition testimony, and their employees who are assisting in the preparation of transcripts of

such deposition testimony;

               f.      Court employees and Court staff; and

               g.      Such other persons as hereafter may be agreed to by the parties in writing or

authorized by the Court upon motion of any party.

       6.      A copy of this Order shall be delivered to each Qualified Person under sections 5(c),

5(d), 5(e), and 5(g) to whom a disclosure of Protected Information is made, at or before the time of

disclosure, by the party making the disclosure or by its counsel. Each such person shall execute an

acknowledgment in the form of Exhibit 1 attached hereto before disclosure is made, and the

provisions of this Order shall be binding upon that person.

       7.      All Qualified Persons, including the parties and their respective counsel, to whom

Protected Information is disclosed, are hereby prohibited from disclosing information designated

as Protected Information to any unauthorized person, except as provided in this Order.

       8.      Any deposition questions intended to elicit testimony regarding information

designated as Protected Information shall be conducted only in the presence of persons authorized




                                                 3
     Case 7:17-cv-07104-KMK-JCM              Document 65 Filed 11/19/19 Page 4 of 8




to review the Protected Information. Any portions of deposition transcripts containing such

questions and testimony shall be automatically subject to the same protections and precautions as

the Protected Information.

       9.      If any party seeks to publicly file with the Court any Protected Information, or

portions of pleadings, motions, or other papers that disclose such Protected Information, that party

shall provide the producing person no less than ten days' advance written notice of its intent to

file such material. The producing party may then make an application to the Court requesting that

the material be filed and kept under seal. If such an application is made, the papers in question

shall not be filed until the Court renders a decision on that application.

        10.    Nothing in this Order shall preclude any disclosure of Protected Information to any

judge, magistrate, or employee of the Court for purposes of this action.

        11.    Nothing contained in this Order shall be construed to prejudice any party's right to

use in open court any Protected Information, provided that reasonable notice of the potential

disclosure of the Protected Information shall be given to the producing party so that the producing

party may move to seal the document, or otherwise seek to prevent the disclosure or

dissemination of the Protected Information, in advance of its use in open court.

        12.    If counsel for any party is required by law or court order to disclose, disseminate,

or transmit Protected Information produced under this Order to any person or entity not identified

herein as a Qualified Person, the name of that person or entity and the reason access is required

shall be provided to the producing party no less than 14 days prior to disclosure, dissemination, or

transmittal so as to provide the producing party sufficient time to object and seek a protective

order as necessary. There shall be no disclosure after an objection has been made until the




                                                  4
     Case 7:17-cv-07104-KMK-JCM              Document 65 Filed 11/19/19 Page 5 of 8




objection has been resolved unless disclosure, dissemination, or transmission is required sooner

by law or court order.

        13.    Within thirty days after the final disposition of this action, including any and all

appeals, all Protected Information and copies thereof in the possession of any Qualified Persons

shall be returned to the producing parties or destroyed. If the Protected Information is destroyed,

the party that has destroyed the Protected Information shall certify in writing to the producing

party that the Protected Information in its possession has been destroyed.

       14.     If a party inadvertently fails to designate material as Protected Information at the

time of production, this shall not in itself be deemed a waiver of any claim of confidentiality as to

that Protected Information. The producing party may correct its failure to designate an item as

Protected Information by taking reasonable steps to notify all receiving persons of its failure, and

by promptly supplying all receiving persons with new copies of any documents bearing corrected

designations. Within five business days of receiving copies of any documents bearing corrected

designations pursuant to this paragraph, the receiving persons shall return or destroy the

improperly designated materials, and certify in writing to the producing party that such materials

have been returned or destroyed.

        15.    This Order does not constitute any ruling on the question of whether any particular

document or category of information is properly discoverable, and does not constitute any ruling

on any potential objection to the discoverability, relevance, or admissibility of any document or

information.

        16.    Nothing in this Order shall be construed as a waiver of any defense, right,

objection, or claim by any party, including any objection to the production of documents and any

claim of privilege or other protection from disclosure.




                                                  5
      Case 7:17-cv-07104-KMK-JCM             Document 65 Filed 11/19/19 .Page 6 of 8




         17.    Nothing in this Order shall affect the right of any party to seek additional

 protection against the disclosure of any documents or materials, or of the parties to seek additional

 disclosures.

         18.    Nothing in this Order shall prevent the disclosure of Protected Information to

 government authorities for purposes of enforcement of criminal laws or in furtherance of civil

 enforcement or regulatory proceedings.

         19.    Nothing in this Order shall prevent any disclosure of Protected Information by the

 party or (?ntity that designated the information as such.

        20.     The terms of this Order shall survive the termination of this action for purposes of

 enforcing this Order.


 SO STIPULATED AND AGREED TO BY:

Dated: New York, New York                              Datt;d: New York, New York
       November 14, 2019                                 No\f!.l,olw l'a, 2019
       ORRJCK,HERRINGTON                                     GEOFFREYS . BERMAN
       & SUTCLIFFE, LLP                                      United States Attorney for the
                                                             Southern District of New York
                                                             Attorney for the United States ofAmerica

By:
       ERIC ROMAN
       51 West 52nd Street
                                                       By:
                                                             <fu?vg~
                                                             Assistant U.S. Attorney
       New York, New York 10019                              86 Chambers Street, 3rd Floor
       Telephone: (212) 506-5000                             New York, New York 10007
       eroman@orrick.com                                     Telephone: (212) 637-2715
                                                             Facsimile: 637-2717
                                                             steven.kochevar@usdoj.gov

       Attorney for Plaintiff                                -Attorney for the United States




                                                   6
    Case 7:17-cv-07104-KMK-JCM        Document 65 Filed 11/19/19 Page 7 of 8




Dated:   White Plajns, New York
          tJ°' Of,\J,t I 4J  , 2019




                                         7
        Case 7:17-cv-07104-KMK-JCM             Document 65 Filed 11/19/19 Page 8 of 8




                                               EXHIBIT 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GEORGE CHEN,
                                  Plaintiff,

                            -v-                               17 Civ. 7104 (KMK)(JCM)



UNITED STATES OF AMERICA,
                                  Defendant.


                                      ACKNOWLEDGEMENT

        I have read and I understand the Protective Order entered by the Court in the above-captioned

case, and I agree to be bound by its terms.


Date:


Name (printed):


Signature:




                                                  8
